Exhibit 10.1
CONSULTING AND CONFIDENTIALITY AGREEMENT
     This Agreement (the “Agreement”) is entered into by and between Jay Coleman
(“Coleman”), on the one hand, and Citizens Business Bank (together with its
parents, subsidiaries and affiliated corporations and entities, the “Bank”), on
the other hand (collectively, the “Parties”).
     WHEREAS, Coleman will remain employed by the Bank up through and including
March 31, 2009, at which time he will retire and voluntarily resign his
employment with the Bank. Thereafter, the Bank agrees to retain Coleman as a
consultant.
     THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree as follows:
AGREEMENT
     1. Coleman’s Retirement. Pursuant to this Agreement, Coleman will retire
and voluntarily resign his employment with the Bank as of March 31, 2009, (the
“Effective Date”).
     2. Consulting Engagement.
          a. General. The Bank and Coleman agree that, effective on the next
business day immediately following the Effective Date, Coleman will become an
independent consultant to the Bank in accordance with the terms and conditions
set forth in this Agreement.
          b. Consulting Services. During the Term (defined below), Coleman shall
provide consulting services to the Bank. The services to be provided by Coleman
under this Agreement are personal in nature and are based on his unique skills,
knowledge and talents as they relate to the business of the Bank, and shall
include, assisting the Bank with sales training and related projects, customer
retention, prospect and employee solicitation. On an as-needed basis, Coleman
may also be asked to participate in other events such as golf tournaments,
charity lunches and dinners, non-profit events and other ‘ambassador’ type
duties. As an independent consultant, Coleman will not have express or implied
authority to enter into contracts or otherwise act on behalf of the Bank nor
will he be authorized to approve loans, expense reports or charitable donations.
          c. Outside Engagement. The Bank agrees that Coleman’s engagement under
this Agreement will be nonexclusive and will be limited in time so as to permit
Coleman to perform duties for another company or entity, subject to the
limitations set forth in Section 7. Coleman’s relationship to the Bank shall be
solely that an independent contractor, and Coleman shall perform all services
pursuant to this Agreement as such.

1



--------------------------------------------------------------------------------



 



     3. Term. The term of this Agreement shall begin on the next business day
immediately following the Effective Date and, unless earlier terminated by
either party, shall terminate on March 31, 2011 (the “Term” or “Consulting
Period”). This Agreement may be terminated by either party upon ninety (90) days
written notice to the other.
     4. Consulting Fees. Coleman is eligible to earn gross consulting fees in
the total amount of Eight Thousand Dollars ($8,000) per month, payable every
thirty (30) days during the Term in accordance with the Bank’s normal accounts
payable policies and procedures (“Consulting Fees”). No taxes or other
withholdings shall be deducted from the Consulting Fees, the Bank shall issue a
Form 1099 to Coleman for consulting services rendered.
     5. Expense Reimbursement. The Bank agrees to reimburse Coleman, upon
receipt of suitable documentation, for reasonable and necessary travel and other
expenses which Coleman may incur in connection with performing consulting
services pursuant to this Agreement. Coleman will continue to possess a Bank
credit card for business expenses.
     6. Additional Consideration to Coleman.
          a. Health Benefits. During the Term, the Bank will provide and pay for
a continuation of the health benefits Coleman received during his employment,
including medical, dental and vision benefits, as if Coleman were an employee of
the Bank.
          b. Stock Options. At the Bank’s discretion, stock options may or may
not be granted to Coleman by the Bank during the Term of this Agreement.
However, Coleman’s existing stock options will continue to vest throughout the
Term as if Coleman were still employed by the Bank. If this Agreement is
terminated by Coleman, unvested options will terminate. If this Agreement is
terminated by the Bank, all unvested stock options shall vest. If neither party
terminates this Agreement prior to the expiration of the Term, all unvested
stock options shall vest.
          c. Automobile. The Bank provided Coleman with a company automobile for
use during his employment. At the conclusion of Coleman’s employment with the
Bank, Coleman may purchase the company automobile at the wholesale bluebook
price. If Coleman decides to purchase the company automobile, payment must be
made to the Bank within thirty (30) days after the Effective Date.
          d. Country Club Membership. During his employment, the Bank purchased
and provided Coleman a Country Club membership. At any time during the Term of
this Agreement, Coleman may purchase the Country Club membership from the Bank
at the price of $20,000. During the Term of this Agreement, the Bank will
reimburse Coleman for monthly Country Club dues, but not for capital assessments
of any kind.

2



--------------------------------------------------------------------------------



 



     7. Confidentiality of Proprietary Information.
          a. Coleman understands and agrees that all prior agreements that
Coleman has signed during or in connection with Coleman’s employment by the Bank
with regard to the protection of confidential, proprietary and trade secret
information and otherwise shall continue in full force and effect.
          b. Coleman acknowledges that 1) the Bank is engaged in the business of
providing business and personal banking services and wealth management/brokerage
services, throughout the state of California (the “Business”); and 2) as part of
Coleman’s employment with the Bank and during the Consulting Period, Coleman has
been and will continue to be exposed to Proprietary Information that relates
directly to the Bank’s Business. Coleman further acknowledges that because of
the nature of his work at the Bank, Coleman’s engaging in similar work for
another company during the Term that, directly or indirectly, engages in the
Business will create a conflict of interest and will necessarily and inevitably
involve or lead to Coleman’s unauthorized use or disclosure of Proprietary
Information. Accordingly, during the Consulting Period, Coleman shall not,
directly or indirectly, become employed by or provide any services to or for any
company or business that is engaged in the Business anywhere in California or in
any area where the Bank is engaged in the Business.
          c. Coleman acknowledges that, because of the nature of Coleman’s work
for the Bank, Coleman’s solicitation of or serving the Bank’s past and present
customers and clients would necessarily involve the unauthorized use or
disclosure of Proprietary Information, and the proprietary relationships and
goodwill of the Bank. Accordingly, during the Consulting Period and for one (1)
year following the termination of this Agreement, Coleman shall not, directly or
indirectly, sell to, solicit, induce, or interfere with, or attempt to sell to,
solicit, induce or otherwise interfere with, any person or entity then known to
be a customer or client of the Bank (a “Restricted Customer/Client”) in order to
sell or attempt to make a sale or otherwise solicit such Restricted
Customer/Client on behalf of any other company or entity engaged in the
Business.
          d. During the Consulting Period, Coleman shall not, directly or
indirectly, solicit, induce, or attempt to solicit or induce, any person known
to Coleman to be an employee or contractor of the Bank (each such person, a
“Bank Person”) to terminate his employment or other relationship with the Bank
for the purpose of associating with 1) any entity that engages in the Business
of which Coleman is or becomes an officer, director, member, partner, principal,
agent, employee or consultant, or 2) any competitor of the Bank in the Business,
or otherwise encourage any Bank Person to terminate his employment or other
relationship with the Bank for any other purpose or no purpose.
          e. If Coleman breaches, or threatens to commit a breach of, any of the
provisions of this Agreement, the Bank and its affiliates, successors or assigns
shall have the right and remedy to obtain injunctive relief, it being agreed
that any breach or threatened breach of any of the restrictive covenants in this
Agreement would cause irreparable injury to the Bank and its affiliates,
successors or assigns and that money damages would not provide an adequate
remedy to the Bank and its subsidiaries, affiliates, successors or assigns

3



--------------------------------------------------------------------------------



 



     8. Confidentiality of Agreement. Coleman agrees that he will keep the facts
and terms of this Agreement completely confidential and that he will not
hereafter disclose any information concerning this Agreement to anyone other
than his spouse, lawyers and/or accountants, provided that any party hereto may
make such disclosures as are required by law and as are necessary for legitimate
law enforcement or compliance purposes.
     9. Governing Law. This Agreement shall be governed by and construed and
enforced pursuant to the laws of the State of California applicable to contracts
made and entirely to be performed therein.
     10. Binding Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement, its performance or breach, including the
validity, scope and enforceability of this Agreement to arbitrate, Employee’s
employment or his termination from employment, and which exceeds the
jurisdictional limitations of small claims court, shall be settled by
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association, pursuant to the provisions of the Federal Arbitration
Act. The rules are available at www.adr.org. The parties shall each bear their
respective costs for legal representation at any such arbitration, except to the
extent attorney’s fees are explicitly provided by law. The cost of the
arbitrator and court reporter, if any, shall initially be born by the Bank;
however, the Arbitrator shall have the discretion to award appropriate costs to
the prevailing party, as provided by law. Said arbitration shall take place in
Ontario, California or a mutually agreed upon location.
COLEMAN IS ENCOURAGED TO TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY
CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING IT; IT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS AND A WAIVER OF YOUR RIGHT TO A JURY. COLEMAN IS ALSO
ENCOURAGED TO CONSULT WITH A PRIVATE ATTORNEY BEFORE SIGNING THIS AGREEMENT.
WHETHER COLEMAN DOES SO IS COLEMAN’S DECISION.
*      *      *

4



--------------------------------------------------------------------------------



 



The Parties have signed this Agreement as of the dates set forth below.

            JAY COLEMAN:
      /s/ Jay Coleman       Jay Coleman        Dated: December 5, 2008       
CITIZEN’S BUSINESS BANK
      By:   /s/ Christopher D. Myers         Name:   Christopher D. Myers       
Title:   President and Chief Executive Officer        Dated: December 5, 2008   
 

5